Citation Nr: 0845014	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
low back disability for the period prior to May 8, 2006.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from September 1973 
to June 1997, and from April 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  In April 
2003, the veteran, who had retired from service, informed the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that he had been recalled to active duty 
effective April 21, 2003.  At the time, he was receiving VA 
compensation for a low back disorder, which was evaluated as 
10 percent disabling.  He was also receiving special monthly 
compensation for loss of use of a creative organ (based on 
service-connected residuals of a right orchiectomy, evaluated 
as noncompensably disabling).  He requested that VA suspend 
his compensation in light of his return to active duty.

The veteran was discharged from the referenced period of 
active duty on December 12, 2003.  Later that month he 
requested reinstatement of his compensation.  In August 2004, 
the RO formally terminated compensation for the low back 
disability, and special monthly compensation based on loss of 
use of a creative organ, effective for the period from April 
21, 2003, to December 12, 2003.  The RO also reduced the 
evaluation assigned the low back disorder from 10 percent to 
noncompensable effective December 13, 2003, reinstated 
special monthly compensation effective December 13, 2003, and 
granted service connection for tinnitus, assigning a 10 
percent evaluation therefor effective December 13, 2003.  The 
rating decision continued the previously assigned 
noncompensable evaluation for sinus disability.

In response to the August 2004 rating decision, the veteran 
submitted a statement in November 2004 which the Board 
construes as a notice of disagreement concerning the 
reduction of the rating assigned the low back disorder, and 
as to the proper rating assignable for the disorder.  In the 
statement the veteran also disagreed with the termination of 
special monthly compensation benefits.  (Shortly thereafter, 
the veteran submitted his notice of disagreement concerning 
the proper rating assignable for the sinus disability.)  In 
response, the RO issued the veteran a statement of the case 
on the issue of whether he was entitled to receive VA 
compensation during his period of active service.  The 
veteran later clarified that he did not dispute VA's 
determination that he had no legal entitlement to 
concurrently collect active duty pay and VA compensation.  He 
explained that he was really disputing the RO's failure to 
reinstate special monthly compensation.  As already noted, 
however, the RO in fact did reinstate special monthly 
compensation benefits, effective the day following his 
December 2003 discharge.  In light of his clarification, in 
April 2006 the RO informed the veteran that it was closing 
his "appeal" of the reinstatement issue unless he 
disagreed.  He did not respond to the RO's advisement that 
his appeal would be terminated.

Given the veteran's clarification that he agreed with VA's 
determination that he was not entitled to received VA 
compensation benefits for the period during which he also 
served on active duty, and as the record shows that the RO in 
fact did reinstate his special monthly compensation benefits 
effective December 13, 2003 (although it appears the actual 
disbursement of those benefits was delayed while the RO 
coordinated with the Defense Finance and Accounting Service 
concerning the amount of retirement pay received by the 
veteran), and as the veteran has not indicated any desire to 
continue those issues, the Board finds that the veteran is 
not seeking appellate review either of the matter concerning 
entitlement to the concurrent receipt of military pay and VA 
compensation benefits, or the matter of reinstatement of 
special monthly compensation benefits.

As to the low back and sinus disorders, the veteran was 
issued a statement of the case in December 2005 addressing 
the increased rating issues.  Given the veteran's consistent 
disagreement with the reduction in the evaluation of the low 
back disorder, the Board finds that issue to be encompassed 
within the increased rating claim.  The Board notes that 
although the statement of the case also addressed service 
connection for cervical spine disability, on his February 
2006 VA Form 9, the veteran limited his appeal to the matters 
listed on the title page of this action.

In June 2008, the veteran cancelled his request for a hearing 
before a traveling Veterans Law Judge.


FINDINGS OF FACT

1.  Evidence establishing sustained improvement in the 
veteran's low back disability was not of record at the time 
of the rating decision reducing the 10 percent evaluation for 
the disability.

2.  The veteran's low back disorder is not manifested by 
limitation of thoracolumbar forward flexion to 60 degrees or 
less, by combined range of thoracolumbar motion limited to no 
more than 120 degrees, or by muscle spasm or guarding severe 
enough to result in an abnormal gait or an abnormal spinal 
contour. 

3.  The veteran's sinus disorder is not manifested by nasal 
polyps, by complete obstruction of one nasal passage or at 
least 50 percent obstruction of both nasal passages, by at 
least one incapacitating or three non-incapacitating episodes 
of sinusitis, or by headaches, purulent discharge, or 
crusting.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the veteran's 10 percent 
rating for low back disability were not met at the time of 
the decision reducing that rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5237 
(2008). 

2.  The criteria for a rating in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.46, 4.71a, Diagnostic Code 
5237 (2008).

3.  The criteria for a compensable rating for sinus 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.97, 
Diagnostic Codes 6513, 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (except in two respects, discussed further below) as 
to the low back increased rating issue in a December 2003 
correspondence.  That communication did not provide notice of 
the information and evidence necessary to substantiate the 
effective date to be assigned in the event of a successful 
claim for an increased rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The record shows that 
the RO did provide such notice in March 2006 and April 2006 
correspondences.  The claim was most recently readjudicated 
in a June 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

As to the sinus disability, the December 2003 correspondence 
mistakenly identified that issue as one for service 
connection rather than for an increased rating.  This was 
rectified in an August 2007 communication.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The record shows that a May 2008 correspondence provided the 
type of notice required by Vasquez-Flores as to both 
increased rating issues.  As already noted, the claims were 
readjudicated in a June 2008 supplemental statement of the 
case.

In short, there is no cognizable notice deficiency in this 
case.  Based on the procedural history of this case, it is 
the conclusion of the Board that VA has complied with any 
duty to notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded VA examinations in connection with the 
claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected low back and sinus disorders.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

I.  Low back disability

Factual background

Service connection for low back disability was granted in a 
January 1998 rating decision, with an assigned 10 percent 
evaluation effective July 1997.  The evidence on which the 10 
percent evaluation was based consisted of service medical 
records documenting complaints of low back pain.  Those 
records generally showed full range of low back motion, with 
only mild discomfort on range of motion testing.

Private medical records on file for December 2002 to April 
2003 show that in December 2002 the veteran complained of 
lumbar pain.  Physical examination showed tenderness and mild 
spasm, as well as decreased range of motion.

The service treatment records for April 2003 to December 2003 
note historically that the veteran had low back problems, but 
do not reflect actual treatment for the disorder.

At a June 2004 VA examination, the veteran reported 
experiencing occasional radiation of low back pain on a 
brief, transient basis with jarring of the back or strenuous 
activity.  He also described non-incapacitating flare ups 
which occurred infrequently when he moderated his activity; 
he indicated that the flare ups could last up to a day.  He 
indicated that the flare ups did not cause loss of function.  
He denied any neuropathic radicular-type symptomatology of 
significance, and denied any bowel or bladder impairment or 
similar neurologic problems.  He also denied experiencing 
unsteadiness or requiring an assistive device.  The veteran 
reported that he was independent in his activities of daily 
living, and experienced no loss of time from work as a deputy 
sheriff on account of the back disorder.

Physical examination showed that his gait was normal and that 
his spine was normally aligned.  He was able to forward flex 
to 90 degrees; backward extend to 30 degrees; laterally flex 
to 30 degrees, bilaterally; and rotate to 45 degrees, 
bilaterally.  He demonstrated no pain on range of motion 
testing, or any tenderness, weakness or spasm.  The examiner 
noted the absence of an abnormal spinal contour, and 
concluded that neurologic examination was normal.  The 
examiner noted that the veteran did not report experiencing 
any incapacitating episodes.  X-ray studies showed minimal 
degenerative changes with osteophytes and slight narrowing at 
L5-S1.

Based on the above examination report, the RO in August 2004 
reduced the evaluation assigned the low back disorder to 0 
percent, effective December 13, 2003.  The RO simultaneously 
granted service connection for tinnitus and assigned a 10 
percent evaluation therefor, effective December 13, 2003.

At a May 2006 VA examination, the veteran complained of low 
back pain, stiffness and weakness, as well as intermittent 
radiation of pain into the left leg.  He described flare-ups 
occurring every 3 months, and lasting for 5 days, but 
explained that his back disorder otherwise did not impair his 
activities of daily living.  He denied any bowel or bladder 
impairment, unsteadiness, or the need for an assistive 
device.  He explained that his low back disorder impacted his 
job by limiting his ability to lift, and indicated that he 
had missed 3 days of work because of the disorder.  He denied 
experiencing incapacitating episodes of low back pain.  

Physical examination showed that the veteran did not exhibit 
any gait abnormalities.  He demonstrated low back tenderness 
and spasm, but without any guarding.  He had a normal spinal 
curvature.  His straight leg raise testing was normal.  The 
veteran was able to forward flex to 90 degrees; backwards 
extend to 30 degrees; laterally flex to the left to 30 
degrees, and to the right to 20 degrees; and bilaterally 
rotate to 30 degrees.  The examiner noted that the veteran 
evidenced painful motion beginning at 80 degrees of flexion, 
at 30 degrees of extension and at 20 degrees of right lateral 
flexion.  He noted that there was no additional limitation of 
motion with repetitive motion testing.  The veteran's 
strength was normal, as was neurologic examination, and the 
examiner concluded the veteran did not have any associated 
neurologic impairment.

Analysis

A.  Restoration

When the 10 percent evaluation was initially assigned, 
applicable law provided for a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  At the time 
of the reduction, a 10 percent evaluation was warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, where the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
where there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, where there is a vertebral body fracture with 
loss of 50 percent or more of the height.

Although the RO has not complied with the due process 
requirements of 38 C.F.R. § 3.105(e) in reducing the 
evaluation assigned the back disorder to noncompensable, the 
Board points out that VA was not required to comply with that 
regulation in this case.  In this regard, and because of the 
establishment of a 10 percent rating for tinnitus, the 
reduction in rating did not result in a reduction of 
compensation payments currently being made.  See VAOPGCPREC 
71-91.

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
38 C.F.R. § 3.344 regarding stabilization of disability 
ratings is for application, since the 10 percent evaluation 
had been in effect for a period in excess of five years.  The 
10 percent evaluation was in effect from July 1997 until the 
reduction effective in December 2003.  (Even if April 2003 is 
the proper date of the reduction, the rating would still have 
been in effect for 5 years.)  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993) (duration of rating measured from effective 
date of actual reduction).  According to 38 C.F.R. 
§ 3.344(a), those examinations that are less complete than 
those on which payments were authorized or continued may not 
serve as a basis to reduce an evaluation.  The regulation 
further provides that ratings as a result of diseases subject 
to temporary and episodic improvement may not be reduced on 
any one examination, except in those instances where all the 
evidence of record warrants the conclusion that sustained 
improvement has been demonstrated, and that with a showing of 
material improvement, the rating agency must consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.

Although the June 2004 VA examination found full range of low 
back motion with no pain or other factors suggestive of 
functional impairment, the service medical records on which 
the initial rating was based disclosed little, if any, 
limitation of motion, or even evidence of pain on motion.  
Rather, the 10 percent rating was based on service medical 
records primarily documenting complaints of low back pain.  
The Board points out that diagnostic studies taken at the 
June 2004 examination demonstrated evidence of an underlying 
pathology supportive of the veteran's pain complaints.  To 
reduce a rating, improvement in the disability must be shown, 
as compared to whether the disorder meets the pertinent 
rating criteria.  Id.

Moreover, even assuming that the June 2004 examination 
demonstrated improvement, the examiner failed to address 
whether this represented sustained improvement reasonably 
certain to be maintained under the ordinary conditions of 
life.  Id.  The Court has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.  Findings on the subsequent May 2006 examination 
confirm that the reduction was premature.

In light of the above, the Board finds that the evidence of 
record at the time of the August 2004 rating decision did not 
establish sustained improvement of his disability that was 
reasonably certain to be maintained under the ordinary 
conditions of life.  Accordingly, the Board concludes that 
restoration of the veteran's 10 percent evaluation is 
warranted. 

B.  Increased rating

The RO has evaluated the veteran's low back disability as 10 
percent disabling.  The criteria for rating diseases and 
injuries of the spine applicable to this appeal provide that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, where the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or where there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, where there is 
a vertebral body fracture with loss of 50 percent or more of 
the height. 

A 20 percent evaluation is warranted where forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, where the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a and Plate V (2008). 

The record shows that the veteran has consistently 
demonstrated forward flexion to at least 90 degrees, with a 
combined range of thoracolumbar motion of at least 230 
degrees.  Even when his complaints of pain are considered, 
the veteran's forward flexion or combined range of 
thoracolumbar motion do not even remotely approximate the 
criteria for a 20 percent evaluation.  Moreover, although 
some muscle spasm is present, the veteran's spinal alignment 
is normal, without any abnormal contour.  In short, the 
evidence clearly shows that the veteran's low back disorder 
is more accurately evaluated as 10 percent disabling.

Although the veteran complains of occasional radiation of 
pain and has demonstrated some muscle spasm, he has not been 
shown to have intervertebral disc syndrome.  In any event, he 
has consistently denied experiencing any incapacitating 
episodes.  An increased evaluation based on the alternative 
criteria for evaluating intervertebral disc syndrome 
consequently is not for application.

Moreover, despite the complaints of radiating pain and muscle 
spasm, his VA examiners both noted the absence of any 
neurologic impairment.  Nor has the veteran reported or 
demonstrated any neurologic condition associated with the low 
back disorder.  Consequently there is no basis for the 
assignment of a separate evaluation for a neurologic 
abnormality.

In sum, the veteran's low back disorder does not involve 
forward flexion limited to 60 degrees or less, combined range 
of thoracolumbar spine motion limited to 120 degrees or less, 
muscle spasm or guarding severe enough to have resulted in an 
abnormal spinal contour, incapacitating episodes of 
intervertebral disc syndrome, or any neurologic abnormality.  
Accordingly, the criteria for a rating higher than 10 percent 
have not been met, and the claim is denied.  38 C.F.R. § 4.3.

The Board lastly has considered whether an increased rating 
is warranted for any discrete period during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
reviewed the evidence on file, particularly the VA 
examination reports which document findings clearly 
consistent with no more than a 10 percent evaluation, and 
concludes that the underlying level of severity for the 
veteran's low back disability has remained at the 10 percent 
level during the entire period from December 13, 2003.

II.  Sinus disability

Factual background

Service connection for sinus disability was granted in a 
January 1998 rating decision, with an assigned noncompensable 
evaluation.  This evaluation has remained in effect since 
that time.

On file are private medical records from December 2002 which 
are silent for reference to sinus problems.

The service treatment records for April 2003 to December 2003 
note historically that the veteran had sinus problems, but do 
not reflect actual treatment for the disorder.

The veteran attended a VA examination in June 2004.  He 
reported experiencing allergic rhinitis and episodic 
maxillary sinusitis, but denied any problems with breathing 
through his nose.  He reported that three times each year he 
received treatment for sinus infections manifested by 
purulent discharge, congestion, and facial pain.  He 
explained that he used allergy medication on a daily basis, 
and antibiotics periodically for acute sinus infections.  He 
denied experiencing chronic sinusitis, but noted that he did 
suffer from perennial hayfever and allergy attacks, although 
with the use of medication his symptoms were limited to 
sneezing attacks in the morning.  Physical examination 
demonstrated the absence of purulent discharge or any nasal 
obstruction.  The airflow in both nostrils was described as 
good.  There was no sinus tenderness.  The examiner diagnosed 
the veteran as having perennial allergic rhinitis and 
episodic acute sinusitis.

At a May 2006 VA examination, the veteran complained of 
constant allergic rhinitis.  He denied any interference with 
breathing through his nose, and denied experiencing purulent 
discharge or headaches.  He explained that he experienced 
acute sinus infections once every 3 years.  Physical 
examination demonstrated the absence of nasal polyps.  Clear 
rhinorrhea was present.  The examiner noted that the right 
nostril was more than 50-percent obstructed, but that the 
left nostril was less than 50-percent obstructed.  The 
sinuses were nontender.  The examiner diagnosed the veteran 
as having chronic allergic rhinitis.  He concluded that the 
veteran did not have sinusitis, although by history he had 
infrequent acute sinus infections which resolved with 
antibiotics.

Analysis

The RO has evaluated the sinus disability as noncompensably 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  
Under that code, sinusitis detected by an x-ray only 
warranted a noncompensable rating.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2008).

A 10 percent evaluation is warranted for allergic rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent evaluation is warranted for allergic 
rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2008)

After reviewing the record, the Board finds that the evidence 
shows that the veteran's sinus disability is properly rated 
as noncompensable.  In this regard the May 2006 VA 
examination in particular shows that the veteran does not 
have nasal polyps, complete obstruction of one nasal passage, 
or 50-percent obstruction of both nasal passages.  An 
increased evaluation under Diagnostic Code 6522 therefore is 
not supported by the record.

As to the veteran's sinusitis, he reported at his June 2004 
examination that he experienced three episodes of sinusitis 
per year requiring antibiotic treatment.  At his May 2006 
examination he reported experiencing sinusitis only once 
every three years.  The Board finds his latter account to be 
more consistent with the evidence of record, which actually 
does not document even a single episode of sinusitis since 
2003.  Moreover, even assuming that the veteran does 
experience three episodes of sinusitis in a year, he does not 
contend, and the evidence does not show that he has any 
associated headaches, pain, purulent discharge or crusting.

In short, neither the evidence, nor the veteran's account of 
symptoms, is consistent with the criteria for a higher 
evaluation for the sinus condition under any applicable 
diagnostic code.  Accordingly, the preponderance of the 
evidence is against the claim, and the claim for an increased 
rating is denied.

The Board has considered whether an increased rating is 
warranted for any discrete period during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence on 
file for the period from December 13, 2003 consistently 
documents findings more consistent with a noncompensable 
evaluation than with a compensable rating.  The Board 
consequently concludes that the underlying level of severity 
for the veteran's sinus disability has remained at the 
noncompensable level during the entire period from December 
13, 2003.

III.  Extraschedular consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  Notably, however, the veteran has indicated 
that he has missed a total of three days of work due to his 
low back disorder, and that his flare ups occur infrequently 
and in any event are not incapacitating.  Moreover, he 
indicates that his sinus disorder affects him primarily in 
the morning, and not throughout the day to any significant 
extent.  The evidence simply does not suggest marked 
interference of the low back and sinus disorders with his 
employment.

In addition, there is no evidence that the disorders have 
necessitated frequent periods of hospitalization or that the 
manifestations of the disabilities are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The 10 percent rating for low back disability is restored, 
effective the date of the reduction. 

Entitlement to an increased rating for low back disability is 
denied.

Entitlement to a compensable rating for sinus disability is 
denied.



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


